Citation Nr: 0019330	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  98-14 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 

INTRODUCTION

The veteran had active military service from December 1964 to 
December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  By rating decision in February 1997, the RO 
established service connection for PTSD and assigned a 10 
percent disability rating, effective October 1, 1996.  A 
notice of disagreement was received in June 1997.  In 
December 1997, the RO increased the veteran's PTSD evaluation 
to 30 percent, effective from October 1, 1996.  A statement 
of the case was issued in September 1998, and a substantive 
appeal was received that same month.  The Board notes that as 
the RO's increase subsequent to the initial rating action did 
not constitute a full grant of the benefit sought, and the 
increased rating for PTSD issue remained in appellate status.  
AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  Prior to August 5, 1999, the veteran's service-connected 
PTSD is shown to be productive of no more than definite 
social and industrial impairment with occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks as manifested by symptomatology 
that included depression, nightmares, sleep disturbances, 
suspiciousness, irritability and an exaggerated startle 
response. 

2.  As of August 5, 1999, the veteran's service-connected 
PTSD is shown to be productive of no more than considerable 
social and industrial impairment with reduced reliability and 
productivity as manifested by depression, nightmares, 
flashbacks, increased irritability, increased sleep 
difficulties, fatigue and anxiety, panic attacks more than 
once a week, and disturbances of motivation and mood. 


CONCLUSIONS OF LAW

1.  Prior to August 5, 1999, the criteria for entitlement to 
an evaluation in excess of 30 percent for the veteran's PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996), and 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).

2.  As of August 5, 1999, the criteria for entitlement to an 
evaluation of 50 percent (but no higher) for the veteran's 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), and 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, in such a 
case it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West , 12 Vet. App. 119, 126 (1999).  After reviewing the 
evidence which includes various VA outpatient and examination 
reports, the Board is also satisfied that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).

As noted in the introduction, by rating decision in February 
1997, the RO determined that service connection was warranted 
for the veteran's PTSD, effective October 1, 1996.  The RO 
evaluated the veteran's PTSD as 10 percent disabling.  In 
December 1997, the RO increased the veteran's PTSD evaluation 
to 30 percent, effective October 1, 1996.  Accordingly, the 
Board must consider whether a rating in excess of 30 percent 
is warranted for the period from October 1, 1996. 

The Board initially notes that the claims file includes the 
veteran's discharge (DD Form 214) and his personnel file (DA 
Form 20).  These records show that he spent approximately 
eleven months in Vietnam as a scout driver for the 3rd 
Squadron, 4th Cavalry, and that his awards include the Combat 
Infantryman Badge.
 
The relevant evidence in the claims file consists of three VA 
examination reports, dated between 1996 and 1999, VA 
outpatient records, dated between 1996 and 1999, and a 
transcript of testimony from a January 1999 RO hearing.  

The earliest VA examination report is a PTSD examination 
report, dated in November 1996.  This report shows that the 
veteran complained of an exaggerated startle response, sleep 
difficulties, depression and nightmares.  The veteran stated 
that he went to ball games, but that he avoided movie houses, 
and movies or shows which could remind him of Vietnam.  He 
reported that he divorced his first wife after 20 years, and 
that he remarried six years later (in 1994).  He stated that 
he had used alcohol for several months after returning from 
Vietnam, and then quit.  On examination, he was said to have 
been clean, polite and appropriately groomed, with no 
evidence of aggressiveness or hostility.  He was said to have 
maintained proper demeanor throughout the examination.  He 
denied hallucinations or delusions, although he felt as if he 
were being followed at times.  Insight and judgment were 
good.  He related well and described no evidence of 
hypervigilance.  Object recall was two out of three.  The 
examiner stated that the veteran had few friends, but that 
his relationships with people had not reached a point where 
he did not function or was disrupted in his daily activities.  
In this regard, the examiner further stated that the 
veteran's subjective symptoms were in conformity with PTSD 
with disruption of functioning "on a very minimal basis."  
The Axis I diagnosis was PTSD, and alcohol abuse, by history.  
The Axis V diagnoses were a Global Assessment of Functioning 
(GAF) score of 80 for the current and past year. 

A VA mental disorders examination report, dated in August 
1997, shows that the veteran reported that he was a self-
employed painter, and that he had worked at this job for the 
past ten years.  He complained of nightmares two to three 
times per night, flashbacks about once a month, and sleep 
difficulties, with accompanying shortness of breath, 
shouting, tremors and fatigue.  He reported that his mood was 
ineffectual, and that he isolated from his wife.  He 
complained that he was afraid of the dark and heard voices, 
and that he was afraid of being attacked if he left his 
house.  He reported anger, a lack of affection for his wife, 
an exaggerated startle response and hypervigilance.  He 
denied symptoms of obsessive-compulsive disorder, phobias, 
psychosis and substance abuse.  He stated that he went to 
church about twice a week, to the movies about twice a month, 
and that he would go shopping with his wife if the line was 
not too long.  On examination, personal hygiene was 
unremarkable.  Mood was tense.  There were no homicidal or 
suicidal ideations.  Speech and thought were normal, with no 
perceptive disturbances.  Cognitive functioning was intact.  
Insight and judgment were adequate.  The examiner stated that 
the veteran's PTSD appeared to be "a bit more symptomatic 
with further limitation in his socialization to a minor 
degree."  The veteran also had a greater fear of the dark 
and more anxiety-type symptoms and perhaps dream anxiety 
effects at night."  The Axis I diagnosis was PTSD, chronic.  
The Axis V diagnosis was a GAF score of 65 at present, with a 
score of 70 for the past year. 

A VA mental disorders examination report, dated in December 
1999, shows that the veteran complained of intrusive memories 
at least once a week, an exaggerated startle response, 
nightmares, irritability, feelings of worthlessness, low 
energy and motivation, and sleep disturbance.  He also 
complained that he was afraid that someone would attack him 
if he was outside.  He denied suicidal ideation.  He reported 
that he had not smoked or drank for 30 years, and he denied 
using drugs.  He stated that he was a self-employed painter 
and that he usually worked about 30 hours per week.  
Medications were noted to include Temazepam, 7.5 milligrams 
(mg.), a half to one QHS (every night), and Sulindac, 150 mg. 
PO BID (twice daily).  On examination, he was alert and 
oriented times three, with no impairment of thought processes 
or communication.  Intelligence was consistent with 
education.  He had no delusions or hallucinations, but did 
describe illusions of someone after him that responded to 
reality testing.  There were no homicidal or suicidal 
thoughts, although he admitted to feeling worthless at times.  
He was able to maintain good personal hygiene and other basis 
activities of daily living.  Memory was intact and he could 
remember three out of three words after five minutes.  Serial 
sevens were performed slowly with one error out of eight 
tries.  There were no obsessive ritualistic behaviors or 
history consistent with panic attacks other than severe 
anxiety episodes that occurred only at night.  Rate and flow 
of speech was relevant and logical.  Affect was generally 
quite serious, with one episode of tears when describing 
combat.  It was indicated that sleep problems made him more 
irritable and nervous the following day if he did not rest, 
and that this occurred about three days per week.  The Axis I 
diagnosis was PTSD.  The Axis IV diagnosis noted increased 
marital strain related to increased irritability and problems 
with sleep.  The Axis V diagnosis was a GAF score of 55, 
which the examiner stated appeared to be consistent with his 
functioning over the past year. 

The claims files contain VA outpatient treatment reports, 
dated between 1996 and 1999.  The earliest relevant treatment 
report is dated in March 1997.  This report shows that the 
veteran complained that he could not sleep and that he 
apparently would dream that he had lost his right arm.  He 
often woke up with headaches.  He reported his nightmares had 
increased about three years ago.  The impressions included 
PTSD and headaches, and a mental health consultation was 
scheduled.  In May 1997, the veteran was afforded a mental 
health consultation, during which time he complained of sleep 
difficulties, depression, occasional crying spells, decreased 
energy and concentration, nightmares three times a week and 
headaches.  He reported a history of exaggerated startle 
response, nightmares, and a feeling of being followed.  On 
examination, there were no hallucinations.  Recent and remote 
memory were intact.  It was indicated that he had survivor's 
guilt.  There was no paranoia, and the veteran had a positive 
outlook for the future.  Medications were noted to include 
Trazodone 100 mg.  The assessment was "PTSD-10 percent."
A report, apparently dated in June 1997, primarily shows 
treatment for leg pain, but is remarkable for a notation that 
the veteran reported that his Trazodone was helping him rest.  
The impressions included PTSD.  Reports, dated in March 1999, 
show that the veteran reported that he was sleeping better, 
but that he still had nightmares and decreased energy.  
Affect was congruent and mood was described as "somewhat 
depressed."  The veteran's Setraline was increased from 100 
mg. to 150 mg., qd (every day) to alleviate depression.  A 
July 1999 report shows complaints of a number of physical 
symptoms involving knee and shoulder pain, and arthritis, but 
is remarkable for complaints of decreased energy, some 
depression, and occasional PND (paroxysmal nocturnal dyspnea) 
with flashbacks.  The impressions included PTSD and insomnia.  
Reports, dated in August 1999, note a distinct increase in 
the veteran's symptomatology with complaints of depressive 
symptoms, sleep difficulties, panic, irritability, isolating 
behavior, and increased nightmares, flashbacks and difficulty 
concentrating.  The veteran reported that he slept on the 
sofa because of the increase in severity of his flashbacks 
and he stated that he had experienced little or no reported 
relief with Setraline.  The VA physician added Risperdal 1 
mg, qd as an augmentor.   

A review of the veteran's written statements, and the 
transcript of his hearing, held in January 1999, shows that 
he argues that a higher rating is warranted for his PTSD.  
Specifically, he argues that he has the following: Nightmares 
three to four times per week, fear of the dark, fear of being 
followed, irritability and difficulty with his memory.  He 
testified in January 1999, that he was unable to follow 
through with a recently scheduled MRI (magnetic resonance 
imaging) because "I can't get in that hole."  A VA 
outpatient note of January 1999 confirmed that the veteran 
"became very ill when put in the MRI machine."  The veteran 
also testified that he went to church two to three times per 
week, but he otherwise avoided crowds.  He stated that he did 
have friends, but that he usually stayed at home with his 
wife.   

The claims file also contains a letter from the veteran's 
wife, dated in December 1998, and her testimony provided at 
the January 1999 hearing.  She asserts that the veteran has 
flashbacks during his sleep about three to four nights per 
week, during which time he may jump up out of bed thinking 
that his arm is missing or that the Viet Cong are after him.  
She also reports that the veteran has shown increased 
irritability, and personality changes.

II.  Analysis

The Board initially notes that the veteran filed his claim on 
October 1, 1996.  During the course of the appeal, the rating 
criteria were changed.  Specifically, on October 8, 1996, the 
VA published a final rule, effective November 7, 1996, to 
amend the section of the Schedule for Rating Disabilities 
dealing with mental disorders.  61 Fed. Reg. 52695 (Oct. 8, 
1996).  Under the circumstances, the veteran's increased 
rating claim is to be reviewed under the criteria most 
favorable to his claim.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991); White v. Derwinski, 1 Vet. App. 519, 521 
(1991).  

In its rating decision of December 1997, the RO assigned the 
veteran's psychiatric disorder a 30 percent rating under 
Diagnostic Code (DC) 9411, effective October 1, 1996.

Under the criteria in effect prior to November 7, 1996, 
38 C.F.R. § 4.132, Diagnostic Code 9411 provided that a 30 
percent rating for PTSD is warranted when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  The next higher rating of 50 percent 
rating is warranted when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation is for application when the ability 
to establish or maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. § 4.132.  

The Board further notes that in a precedent opinion, dated 
November 9, 1993, the General Counsel of VA concluded that 
"definite"  is to be construed as  "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large." VAOPGCPREC 9-93, 59 
Fed. Reg. 4753 (1994).  The Board is bound by this 
interpretation of the term, "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991).  

Under the new criteria, the veteran's condition is still 
rated under DC 9411.  However, the criteria have been 
changed, and the revised regulation provides that a 30 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  Id.  A 
50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  A 
70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.  

The Board observes here that the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV]. 

A.  October 1, 1996 to August 4, 1999

In reviewing the record as a whole, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 30 percent for the veteran's PTSD for the period from 
October 1, 1996 to August 4, 1999.  With regard to the new 
criteria, there is no significant objective evidence of such 
symptoms as flattened affect; irregular speech; panic attacks 
more than once a week; difficulty in understanding complex 
commands; impairment of memory; impaired judgment; impaired 
abstract thinking, or suicidal or homicidal ideation.  The 
Board notes that while there is some evidence of disturbances 
of motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships, these 
symptoms have not been shown to result in reduced reliability 
and productivity as required for a 50 percent evaluation.  
Significantly, during his November 1996 VA PTSD examination 
report, the veteran was given an Axis V diagnosis of a GAF 
score of 80 for the current and past year, which suggests 
that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors, with no more 
than slight impairment in social, occupational or school 
functioning.  See Quick Reference to the Diagnostic Criteria 
from DSM IV 47 (American Psychiatric Association 1994).  The 
examiner further stated that the veteran's subjective 
symptoms were in conformity with PTSD with disruption of 
functioning "on a very minimal basis."  In addition, the 
August 1997 VA examination report contains an Axis V 
diagnosis of a GAF score of 65 for the current and 70 for the 
past year, which suggests some mild symptoms or some 
difficulty in social, occupational or school functioning, but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  Id.  Both the November 1996 and 
August 1997 VA examination reports show that the veteran's 
thought processes were unremarkable, and he was noted to be 
well oriented, with normal speech.  Based on the foregoing, 
the Board finds that the impairment resulting from the 
veteran's PTSD more closely resembles the criteria for a 30 
percent rating under the new criteria for the period from 
October 1, 1996 to August 4, 1999.
As for the old criteria, in this case, there is no evidence 
of symptomatology such as delusions, hallucinations or 
suicidal ideation.  There is no medical evidence that the 
veteran's thought processes and cognitive abilities have been 
impaired and there is no objective evidence of a memory 
deficit.  Although the veteran reported recently that he had 
fatigue and memory impairment due to his PTSD which affected 
his work as a painter, there is no competent opinion in the 
claims file to this effect.  Notwithstanding the veteran's 
reports of isolating behavior, irritability and nightmares, 
and the Axis IV diagnosis of mild marital strain in the 
December 1999 VA examination report, his marriage of 
approximately 6 years is apparently stable.  In addition, the 
previously cited evidence discussed in relation to the new 
criteria is largely applicable here.  Briefly stated, the 
November 1996 and August 1997 VA examination reports, and the 
VA outpatient treatment reports, do not show that his 
symptoms resulted in reduced reliability and productivity 
prior to August 5, 1999, as required for a 50 percent 
evaluation.  

Based on the foregoing, the Board finds that overall, the 
evidence shows that his social and industrial inadaptability 
is shown to be "more than moderate but less than rather 
large."  Accordingly, the Board concludes that, for the 
period from October 1, 1996 to August 4, 1999, the veteran's 
PTSD was not manifested by symptomatology that approximates, 
or more nearly approximates, the criteria for an evaluation 
in excess of 30 percent under DC 9411, as in effect prior to 
November 7, 1996.  See 38 C.F.R. § 4.7. 

As there is no evidence of record that is in relative 
equipoise with regard to the veteran's PTSD symptoms during 
this period of time, the doctrine of reasonable doubt is not 
for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).   
 
B.  Rating as of August 5, 1999

After reviewing the totality of the evidence, the Board finds 
that a 50 percent rating is currently warranted for the 
veteran's PTSD symptomatology.  The Board first notes that 
although many of the veteran's recorded symptoms are not 
specifically provided for in the ratings schedule, the 
symptoms listed at 38 C.F.R. § 4.130 do not appear to be 
intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  In this case, the VA outpatient record of August 5, 
1999, shows a clear increase in the veteran's reported 
symptomatology with noted difficulty concentrating, 2 to 3 
panic attacks a week, and reports of awakening with bed 
sheets "wringing wet from perspiration."  The veteran 
reported that he had removed himself to sleeping on a sofa 
for fear of hurting his wife during a flashback.  He further 
reported a loss of desire to be around others and increased 
difficulty in attending church.  The VA clinician noted that 
the veteran was "more shaken" during this mental health 
visit.  Notably, the VA psychiatrist increased the veteran's 
medication.  

Further, the December 1999 VA mental disorders examination 
report shows that in addition to nightmares, depression, 
irritability, feelings of worthlessness, low energy and 
motivation, and sleep disturbance, the examiner stated that 
the veteran had severe anxiety episodes that occurred only at 
night.  The examiner further stated that the veteran's sleep 
problems made him more irritable and nervous the following 
day if he did not rest, and that this occurred about three 
days per week.  He was noted to be taking two daily 
medications for control of his symptoms.  The Axis IV 
diagnosis noted increased marital strain related to increased 
irritability and problems with sleep.  The Axis V diagnosis 
was a GAF score of 55, which suggests moderate symptoms or 
moderate difficulty in social, occupational or school 
functioning.  See Quick Reference to the Diagnostic Criteria 
from DSM IV 47 (American Psychiatric Association 1994).  
Based on the foregoing, the Board finds that the evidence of 
record supports a finding that a 50 percent rating is 
currently warranted for PTSD.  38 U.S.C.A. § 5107(b).  

The Board further finds that the earliest date at which the 
criteria for a 50 percent rating are shown to have been met 
is the August 5, 1999.  The increase is based upon the VA 
mental health outpatient record of that date, followed by the 
December 1999 VA examination report which further supports a 
50 percent rating.  Therefore, the record should be viewed as 
showing that the veteran met the criteria for a 50 percent 
rating as of August 5, 1999.  See 38 C.F.R. § 3.400(o)(2) 
(1999). 
While the medical evidence supports a 50 percent rating for 
PTSD effective from August 5, 1999, a rating in excess of 50 
percent is not warranted under either the new or the old 
criteria at any time since the award of service connection.  
With regard to the criteria in effect prior to November 7, 
1996, the veteran is not shown to be severely impaired.  
While there is some evidence of the criteria required for a 
70 percent rating, specifically, evidence that the veteran 
has some difficulty establishing and maintaining favorable 
relationships with people, the Board notes that 38 C.F.R. 
§ 4.129 states that while "[s]ocial integration is one of the 
best evidences of mental health...in evaluating impairment 
resulting from the ratable psychiatric disorders, social 
inadaptability is to be evaluated only as it affects 
industrial adaptability...The principle of social and 
industrial inadaptability as the basic criterion for rating 
disability...contemplates those abnormalities of conduct, 
judgment, and emotional reactions which affects economic 
adjustments, i.e., which produce impairment of earning 
capacity."  See also 38 C.F.R. § 4.132, Note (1) ("[s]ocial 
impairment per se will not be used as the sole basis for any 
specific percentage evaluation, but is of value only in 
substantiating the degree of disability based on all of the 
findings.").  Furthermore, in this case the medical evidence 
shows that the veteran's orientation, speech, thought 
processes and cognitive abilities have consistently been 
found to be unremarkable, and there is little or no 
significant evidence of psychoneurotic symptoms.  
Notwithstanding a reported feeling of "being followed," 
there is no significant objective evidence of symptomatology 
such as delusions, memory impairment, hallucinations or 
homicidal or suicidal ideation.  Although the veteran's 
symptomatology has been noted to include depression, sleep 
difficulties, nightmares and irritability, these symptoms are 
not shown to have resulted in severe impairment, to include 
in his employment.  In this regard, he has been able to 
maintain self-employment as a painter for an average of 30 
hours per week, and has continued as the sole support of his 
family.  Moreover, VA outpatient treatment records dated in 
1999 show that the veteran has a number of physical 
disabilities, to include carpal tunnel syndrome, and 
arthritis and disc pathology in his spine, and a March 1999 
report indicates that he could not work due to back pain.  
Based on the foregoing, the Board finds that overall, the 
evidence does not show severe impairment in the veteran's 
social and industrial adaptability.  Accordingly, the Board 
concludes that the veteran's PTSD is not manifested by 
symptomatology that approximates, or more nearly 
approximates, the criteria for an evaluation in excess of 50 
percent under DC 9411, as in effect prior to November 6, 
1996.  See 38 C.F.R. § 4.7. 

The Board further finds that the medical evidence does not 
show that the veteran's psychiatric impairment warrants a 
rating in excess of 50 percent under the new criteria.  In 
this regard, there is no significant evidence of such 
symptoms as suicidal ideation, obsessional rituals, defects 
in speech, near-continuous panic or depression which affects 
the ability to function independently, appropriately, and 
effectively; impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130.  
For example, the Axis V diagnosis in the December 1999 VA 
examination report was a GAF score of 55, suggesting moderate 
symptoms.  In addition, as previously stated, the medical 
evidence shows that the veteran's orientation, speech, 
thought processes and cognitive abilities have consistently 
been found to be unremarkable.  Although the Board has noted 
that March and August 1999 VA outpatient treatment reports 
indicate that his physician recently adjusted his medication 
for control of his PTSD symptoms, the Board finds that the 
evidence does not show that these symptoms, which include, 
but are not limited to, depression, nightmares and sleep 
impairment, are of such severity to warrant a 70 percent 
rating.  As a final matter, although it was indicated that 
this score "appears relatively consistent with his 
functioning over the past year," the VA outpatient treatment 
reports for 1999 primarily show treatment for physical 
disorders, and do not reflect symptoms which warrant a rating 
in excess of 50 percent.  Based on the foregoing, the Board 
concludes that the veteran's PTSD is not manifested by 
symptomatology that approximates, or more nearly 
approximates, the criteria for an evaluation in excess of 50 
percent under DC 9411, as in effect November 7, 1996, and 
thereafter.  See 38 C.F.R. § 4.7. 

The Board notes that during the January 1999 hearing, the 
veteran's representative asserted that the provisions of 
38 C.F.R. § 3.321(b)(1) are for application.  In Floyd v. 
Brown, 9 Vet. App. 88 (1996), the Court held that the Board 
does not have jurisdiction to assign an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
The Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents of 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  In 
Bagwell v. Brown,  9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO's conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such a conclusion on its own. 

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board notes that the 
record does not reflect frequent periods of hospitalization 
because of the veteran's service-connected PTSD, nor has 
there been a showing of interference with his employment to a 
degree greater than that contemplated by the regular 
schedular standards which are based on the average impairment 
of employment.  The record is devoid of objective evidence 
which indicates that the veteran's PTSD presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Thus, the record does not present an exceptional 
case where his currently assigned evaluations are found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

ORDER

A rating in excess of 30 percent for the veteran's service-
connected PTSD for the period from October 1, 1996 to August 
4, 1999 is denied. 

A rating of 50 percent for the veteran's service-connected 
PTSD is granted, effective from August 5, 1999, subject to 
provisions governing the payment of monetary benefits, 
effective from August.



		
	K. J. Loring
	Acting Member, Board of Veterans' Appeals


 

